               IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW JERSEY


 LOUIS MOURATIDIS,

                Plaintiff,         HONORABLE JEROME B. SIMANDLE

      v.
                                         Civil Action No.
 NICKLOLAS MOURTOS, BARI ZELL            18-1176 (JBS/JS)
 WEINBERGER and AARON
 WEINBERGER,
                                        MEMORANDUM OPINION
                Defendants.


SIMANDLE, District Judge:

     In this action, Plaintiff pro se Louis Mouratidis

(“Plaintiff”) alleges Defendants Nicolas Mourtos, Esq., Bari

Zell Weinberger, Esq., and Aaron Weinberger, Esq. (collectively,

“Defendants”) committed legal malpractice by failing to obtain

dismissal of a final restraining order within the initial agreed

upon $3,000.00 retainer. Plaintiff claims this Court has federal

question jurisdiction under 28 U.S.C. § 1331. [Docket Item 1-4

(“Compl.”) at p.3.] Pending before the Court are several

motions, including Defendants’ motion to dismiss pursuant to

Fed. R. Civ. P. 12(b)(1) and 12(b)(6) [Docket Item 13] and

Plaintiff’s motions to appoint pro bono counsel [Docket Item 8],

“for relief to dissolve motion to dismiss for pro bono” [Docket

Item 17], “to enforce federal jurisdiction” [Docket Item 22],

and “to amend/correct.” [Docket Item 26.] For the reasons
discussed below, the Court will grant Defendants’ motion to

dismiss for lack of jurisdiction and deny the remaining motions

as moot. The Court finds as follows:

     1.   Factual and Procedural Background.1 In late 2016,

Plaintiff visited the Weinberger Divorce & Family Law Group

(“Weinberger Law Group”) in Mount Laurel, New Jersey for a free

consultation with one of its attorneys, Defendant Nickolas

Mourtos, Esq. (“Mourtos”). (Compl. at ¶ 12.) According to the

Complaint, Plaintiff was seeking legal advice in a matter

involving a final restraining order that had been entered

against him. (Id. at ¶ 13.) Plaintiff alleges he informed

Defendant Mourtos that he received Social Security disability

income “to show and provide, how little [he] get[s] on a monthly

basis, just in case this would be costly . . . before signing in

to an agreement,” and that Defendant Mourtos responded “that is

not relevant.” (Id. at ¶ 16.) Plaintiff further alleges that he

was “pressed on time” because he had been “forced to return to

the U.S. from the Greek Hellenic Armed Forces in Greece, during

training and [was] provided a [two] year leave to resolve this




1 The facts alleged are drawn from the Complaint, from public
court documents, and from undisputedly authentic documents upon
which Plaintiff explicitly relies in his Complaint. See In re
Rockefeller Ctr. Props., Inc., Sec. Litig., 184 F.3d 280, 287
(3d Cir. 1999).
                                2
legal matter or [he] would be penalized under the laws of

Hellenic Armed Forces.” (Id. at ¶ 17.)

     2.   Plaintiff alleges Defendant Mourtos told him it would

cost “$3,000, maybe a few hundred dollars more” to represent

him. (Id. at ¶ 15.) On December 6, 2016, Plaintiff paid the

Weinberger Law Group $3,000. (Id. at ¶ 18.) “A few months

later,” an unnamed attorney from the Weinberger Law Group asked

Plaintiff for “another $3,000 dollar refresher fee,” which “came

as a massive shock” to him. (Id. at ¶ 19.) In response,

Plaintiff asked to terminate the services of the Weinberger Law

Group. (Id.) “[B]efore the amount of the invoice increased as it

did, [Plaintiff] owed [$100] at the time.” (Id.) According to

Plaintiff, “[m]onths went by and [he] was getting emails of

costs on a monthly basis, via: E:Mail, still to today’s date,

from [$100] to [$800].” (Id. at ¶ 20.)

     3.   On January 29, 2018, Plaintiff filed this federal

action against Defendants Mourtos, Bari Zell Weinberger, Esq.

(the Managing Attorney at the Weinberger Law Group), and Aaron

Weinberger, Esq. (the Executive Director at the Weinberger Law

Group) challenging the enforceability of his retainer agreement

with the Weinberger Law Group. [Docket Item 1.] To that end,

Plaintiff alleges he was mentally impaired and under duress at

the time the agreement was executed, and that Defendants

breached their “duty of good faith and fair dealings” under the

                                3
New Jersey Uniform Commercial Code, N.J.S.A. § 12A:1-304, by

inducing Plaintiff to enter into the agreement. (Compl. at ¶¶

21-37.) As relief, Plaintiff asks the Court: (1) to rescind the

contract with the Weinberger Law Group; (2) to “[v]oid any and

all amount to the invoice to the contract” with the Weinberger

Law Group; (3) reimbursement of the $3,000 retainer payment; (4)

to expedite reimbursement of the $3,000 retainer payment; (5)

compensatory and punitive damages; and (6) compensation for a

€5,000 penalty and 90-day incarceration Plaintiff will be

subject to by the Hellenic Armed Forces if he returns to Greece.

(Id. at ¶¶ 44-49.)

     4.   Standard of Review. Under Federal Rule of Civil

Procedure 12(b)(1), a party may move to dismiss a complaint for

lack of subject matter jurisdiction. Because federal courts are

courts of limited jurisdiction, the party seeking to invoke the

court’s jurisdiction bears the burden of proving the existence

of subject matter jurisdiction. See Kokkonen v. Guardian Life

Ins. Co., 511 U.S. 375, 377 (1994). Under Fed. R. Civ. P.

12(b)(1), the court’s jurisdiction may be challenged either

facially (based on the legal sufficiency of the claim) or

factually (based on the sufficiency of a jurisdictional fact).

Gould Elecs. v. U.S., 220 F.3d 169, 178 (3d Cir. 2000); see also

A.D. v. Haddon Heights Bd. of Educ., 90 F. Supp. 3d 326, 334

(D.N.J. 2015) (explaining the same distinction). On a facial

                                4
attack, the Court considers only the allegations of the

complaint and documents referenced therein, construing them in

the light most favorable to the plaintiff. Pearson v. Chugach

Gvt. Svcs. Inc., 669 F. Supp. 2d 467, 469–70 (D. Del. 2009). On

a factual attack, “no presumptive truthfulness attaches to

plaintiff’s allegations, and the existence of disputed material

facts will not preclude the trial court from evaluating for

itself the merits of jurisdictional claims. Moreover, the

plaintiff will have the burden of proof that jurisdiction does

in fact exist.” Mortensen v. First Fed. Sav. & Loan Ass’n, 549

F.2d 884, 891 (3d Cir. 1977).

     5.   Under Federal Rule of Civil Procedure 12(b)(6), the

court must “accept all factual allegations as true, construe the

Complaint in the light most favorable to the plaintiff, and

determine whether, under any reasonable reading of the

Complaint, the plaintiff may be entitled to relief.” Fleisher v.

Standard Ins. Co., 679 F.3d 116, 120 (3d Cir. 2012) (internal

citations omitted). In applying this standard to pro se

pleadings and other submissions, as here, the Court must

liberally construe the well-pleaded allegations, and draw all

reasonable inferences in favor of the pro se litigant. Higgs v.

Atty. Gen. of the U.S., 655 F.3d 333, 339 (3d Cir. 2011);

Capogrosso v. The Supreme Court of New Jersey, 588 F.3d 180, 184

(3d Cir. 2009). Despite this liberality, however, a pro se

                                5
complaint must still “contain sufficient factual matter,

accepted as true,” to “state a [plausible] claim to relief.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007)); see also Marley v.

Donahue, 133 F. Supp. 3d 706, 714 (D.N.J. 2015) (explaining the

same concept).

     6.   Discussion. In the motion to dismiss, which the Court

addresses first, Defendants argue that the Complaint fails to

state a claim over which a federal court would have subject

matter jurisdiction. [Docket Item 13-1 at 6-14.] The Court

agrees.

     7.   The heart of Plaintiff’s Complaint is a legal

malpractice claim for rescission of a contract, repayment of a

$3,000 retainer fee, injunctive relief to prevent Defendants

from collecting additional fees which, in Plaintiff’s view, are

not owed, and compensation for possible penalties Plaintiff

faces if he returns to Greece. As Plaintiff himself acknowledges

by referencing New Jersey statutes, including N.J.S.A. § 12A:1-

304, state law provides the causes of action arising from the

complained-of conduct here, regardless of whether it is styled

as a federal civil rights claim. For this Court to adjudicate

state-law claims, such as these, the Court must have either

diversity jurisdiction or supplemental jurisdiction flowing from

some claim that involves a federal question. See Kokkonen, 511

                                6
U.S. at 377; Zambelli Fireworks Mfg. Co., Inc. v. Wood, 592 F.3d

412, 418 (3d Cir. 2010).

     8.   Federal Question Jurisdiction. Although Plaintiff

alleges that this Court has federal question jurisdiction,

Plaintiff has not properly pleaded any federal claims. In

addition to alleging breach of “duty of good faith and fair

dealings” under N.J.S.A. § 12A:1-304, Plaintiff cites three

civil rights statutes - 42 U.S.C. §§ 1981, 1983, and 1985 - in

the “Jurisdiction and Venue” section of the Complaint. (Compl.

at p.3.) The Complaint further alleges Defendants were acting

“[u]nder color of state law.” (Id. at ¶ 6.) The critical

question is, therefore, whether Plaintiff has alleged any

factual basis for the claim that Defendants were acting under

color of state law in taking any of the actions alleged to harm

Plaintiff. The answer is no.

     9.   It is settled law that an attorney may be entitled to

dismissal of a civil rights action on the ground that a

complaint fails to state a claim because “a lawyer representing

a client is not, by virtue of being an officer of the court,

a state actor ‘under color of state law’ within the meaning of §

1983.” Polk County v. Dodson, 454 U.S. 312, 318 (1981). Here,

Defendants Mourtos, Bari Zell Weinberger, Esq., and Aaron

Weinberger, Esq. are private attorneys who were retained by

Plaintiff to perform legal services. And Plaintiff has not

                                7
alleged in any meaningful way that these private attorneys ever

acted on behalf of the State during their representation of him

or otherwise. They are not, therefore, “state actors” and

Plaintiff’s claims against them must fail under Sections 1981,

1983, and 1985.

     10.   Diversity Jurisdiction. Although Plaintiff asserts

only federal question jurisdiction in the Complaint (see Compl.

at p.3), the Court has also considered whether there is

diversity jurisdiction in this case. Under 28 U.S.C. § 1332(a) a

federal court has jurisdiction over actions between citizens of

different states where the amount in dispute exceeds $75,000,

exclusive of interest and costs.

     11.   As an initial matter, Plaintiff cannot establish

diversity jurisdiction because the contested $3,000 retainer

fee, the few hundred dollars in unpaid invoices, and €5,000

(approximately $5,664.53 at the current exchange rate) for

Plaintiff’s anticipated penalties amount to about $9,000 in

damages. This is well below the jurisdictional threshold of

$75,000, exclusive of interest and costs, and there is nothing

else in the pleadings that suggests there is a “reasonable

probability” that the amount in controversy could possibly

exceed $75,000. See Columbia Gas Transmission Corp. v. Tarbuck,

62 F.3d 538, 541 (3d Cir. 1995).



                                   8
     12.   Even if Plaintiff could meet the $75,000 threshold,

which the Court has determined to a legal certainty he cannot,

the Complaint does not allege diversity of citizenship because

Plaintiff and Defendants are citizens of the same state, New

Jersey. For purposes of diversity jurisdiction, a natural person

is considered a citizen of the state in which that person is

domiciled. Piero v. Kugel, 386 F. App’x 308, 309 (3d Cir. 2010).

     13.   The Court infers that Plaintiff is domiciled in New

Jersey for several reasons. On the Civil Cover Sheet affixed to

the Complaint, Plaintiff states he is a citizen of New Jersey,

as well as “another state” and “a foreign country,” presumably

Greece. [Docket Item 1-1.] Additional evidence supports that

Plaintiff is domiciled in New Jersey: Plaintiff’s Social

Security documentation attached to the Complaint indicates he

resided in Stratford, New Jersey as of March 2011 [Docket Item

1-5 at 7]; Lexis searches performed on May 8, 2018 indicate that

Plaintiff resided in Stratford, New Jersey as of that date

[Docket Item 13-3 at 3-9]; Plaintiff is registered to vote in

New Jersey and his voter status is “active” [Docket Item 13-2 at

2]; Plaintiff was issued a New Jersey’s drivers license [id.];

and Plaintiff filed for bankruptcy in the U.S. District Court

for the District of New Jersey in 2015. [Id.] Plaintiff has also

filed other cases in this Court listing Stratford, New Jersey as

his address. See, e.g., Mouratidis v. Taylor, et al., No. 10-cv-

                                 9
2964-JBS-JS (D.N.J. filed on June 1, 2010). All of these facts

suggest Plaintiff is domiciled in New Jersey.

     14.   The Court additionally notes that, while Plaintiff

lists himself as having a Philadelphia, Pennsylvania address on

the Civil Cover Sheet [Docket Item 1-1], “one can reside in one

place and be domiciled in another.” Orozco-Barajas v.

Zickefoose, 2012 WL 1435556, at *4 (D.N.J. Apr. 24, 2012). And,

according to the Affidavit of April T. Villaverde, Esq., the

Philadelphia address listed in the Complaint is a commercial,

not residential, address. [Docket Item 13-2 at ¶ 4.] Moreover,

the Third Circuit has held that a plaintiff who is a dual United

States and foreign citizen may not assert diversity or alienage

jurisdiction under 28 U.S.C. § 1332, even if that plaintiff is

domiciled abroad. Frett-Smith v. Vanterpool, 511 F.3d 396, 402-

03 (3d Cir. 2008). Accordingly, that Plaintiff may also be a

citizen of Greece is of no moment here. He is a New Jersey

citizen and cannot establish diversity vis-à-vis Defendants who

are also New Jersey citizens.

     15.   Conclusion. For the foregoing reasons, the Court lacks

subject matter jurisdiction over this matter and must dismiss

the case pursuant to Fed. R. Civ. P. 12(b)(1). Dismissal of the

Complaint will be without prejudice to Plaintiff’s right to file

a complaint in a State court of competent jurisdiction. The



                                10
remaining motions will be denied as moot.2 An accompanying Order

shall be entered.



November 19, 2018              s/ Jerome B. Simandle
                              JEROME B. SIMANDLE
                              U.S. District Judge




2 The remaining motions by Plaintiff are “moot,” that is, they do
not present a matter that remains to be adjudicated because this
Court’s finding of lack of jurisdiction also means it lacks the
power to decide the other motions in this case.
                               11
